Citation Nr: 1515418	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for service-connected cervical spine disability.  

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for a psychiatric disorder, to include depression.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2000 Department of Veterans Affairs (VA) Regional Office (RO) decision, which granted a 40 percent rating for the cervical spine disability, effective February 11, 1999.  The Board awarded the Veteran a 50 percent rating in a July 2007 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and in August 2008 the parties entered into a Joint Motion for Remand adopted by the Court that vacated the Board's decision with respect to the denial of a rating in excess of 50 percent for the cervical spine disability.  The Board previously remanded the claim several times since then.

The Veteran testified before the undersigned at a Board hearing held via videoconference technology in January 2013.  The transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter is remanded again prior to final adjudication to afford the Veteran an opportunity to present for a VA examination of his spine.  On review, it appears that the Veteran did not present himself for an examination in connection with his claim scheduled for October 2014.  The Veteran explained to VA that he missed the examination because of his brother's funeral.  See October 2014 Report of Contact (Virtual File).  The Board finds that good cause has been demonstrated for his failure to attend the examination and another examination shall be scheduled.  

With respect to the issue of increased rating for the bilateral hearing loss disability, and issues of service connection, the Board notes that although the record contains a January 2015 Notice of Disagreement to the RO's denial of these issues in its November 2014 rating decision, a statement of the case has not yet been issued.  The appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of entitlement to service connection for hypertension, tinnitus, sleep apnea, and a psychiatric disorder and entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.  Inform the Veteran of his appeal rights.  These issues should only be returned to the Board if the Veteran perfects the appeal.

2. Schedule the Veteran for an examination of his back to assess the current level of severity of his service-connected cervical spine disability.  Perform necessary studies and make specific notation of whether there is any ankylosis present in his back.

3. Then, the claim for a higher rating for the cervical spine disability should be reviewed and readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




